Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 24 August 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay 24 Auguste 1800.

Je reçois avec reconnaissance votre lettre du 11. Voila le Livre. Je voudrais qu’il fut plus digne du Sujet et du Philosophe qui m’a demandé de le traiter.
Il est fait comme un Mémoire d’Administration, car c’en est un: non comme un Ouvrage qu’on destinerait au Public.
Il n’y a rien pour le Lecteur. Je n’ai travaillé que pour l’homme d’Etat. Puisse-t-il agréer mon inviolable et respectueux attachement!

Du Pont (de Nemours)


Je vois dans les Gazettes que Truxton part et fera l’impossible pour avoir un second combat avec la Vengeance. D’où vient-cette fureur de tuer des Etrangers, et de faire tuer ses compatriotes, quand on sait que les deux Nations sont accommodées ou en accommodement?
Et l’on dit qu’il s’est hâté, de peur d’avoir les nouvelles officielles d’un armistice.
Combien la plus part des hommes sont de vaines et déraisonnables Créatures!
Ils seraient tout autres s’ils avaient êté bien élevés, et de sorte que la morale leur fut devenue une Religion.
Ma Femme vous salue. Mes enfans vous présentent leur respect.



editors’ translation

Sir,
Good-Stay 24 August 1800.

I am in grateful receipt of your letter of the 11th. Here is the book. I should wish that it were more worthy of the subject and of the philosopher who requested me to treat it.
It is presented as an administrative memorandum, for that is what it is; not as a work destined for the public.
There is nothing to the Reader. I have worked only for the statesman. May he accept my inviolable and respectful affection!

Du Pont (de Nemours)


I see in the Gazettes that Truxtun is departing and will do his utmost to have a second engagement with the Vengeance. Whence comes this fury to kill foreigners and to have one’s compatriots killed, when it is known that the two nations have made peace or are in the midst of making it?
And they say that he made haste, for fear of having official news of an armistice.
How much most men are vain and unreasonable creatures!

They would be completely different if they had been well brought up, and in such a way that morality had become a Religion for them.
My wife greets you. My children present their respects to you.


